Defendants were convicted of the statutory offense of larceny under Act No. 328, Pub. Acts 1931, § 362, a re-enactment of 3 Comp. Laws 1929, § 16911:
"Any person to whom any money, goods, or other property which may be the subject of larceny, shall *Page 481 
have been delivered, who shall embezzle or fraudulently convert to his own use, or shall secrete with the intent to embezzle, or fraudulently use such goods, money, or other property, or any part thereof, shall be deemed by so doing to have committed the crime of larceny."
The offense is neither common-law larceny nor embezzlement, but is one of the crimes provided by statute law to occupy the no-man's land surrounding the offenses against property at common law. It is not to be tested by the common-law rules of larceny or embezzlement, nor, of course, by the implications of names, such as "larceny by embezzlement," sometimes given it for convenient reference, but its elements are to be found in the statute itself. 3 Comp. Laws 1929, § 17128, permitting prosecution "for the crime of embezzlement" to be brought in the jurisdiction of the receipt of goods or their proper place of return is not applicable because the offense under consideration is made "larceny" by legislature fiat.
The crime has two elements, (1) delivery of property, and (2) its embezzlement, fraudulent conversion or concealment. Thecharacter of the delivery, whether induced by legal or wrongful means, is not an element. The gist of the offense is the conversion. The delivery occurred in Presque Isle county. The sale in Wayne county was an integral part of the single and continuous operation of conversion.
One of the acts making up the felony, delivery of the stock certificate to Meyer, occurred in Presque Isle county. Therefore, Meyer could be prosecuted in that county, under 3 Comp. Laws 1929, § 17126:
"Whenever a felony consists or is the culmination of two or more acts done in the perpetration thereof, said felony may be prosecuted in any county in which any one of said acts was committed." *Page 482 
Because the other defendants aided and abetted Meyer in the felonious act of conversion, they were subject to the same statute of jurisdiction. 3 Comp. Laws 1929, § 17253, reads:
"Every person concerned in the commission of an offense, whether he directly commits the act constituting the offense or procures, counsels, aids, or abets in its commission may hereafter be prosecuted, indicted, tried, and on conviction shall be punished as if he had directly committed such offense."
Judgment affirmed.
McDONALD, C.J., and POTTER and SHARPE, JJ., concurred with FEAD, J. CLARK, J., took no part in this decision.